Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 9, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155782(50)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  NADIA SHUAYTO,                                                                                         Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 155782
  v                                                                 COA: 329520
                                                                    Oakland CC: 2014-139389-CD
  LAWRENCE TECHNOLOGICAL
  UNIVERSITY, BAHMAN MIRSHAB, and
  MARIA VAZ,
             Defendants-Appellees.
  ______________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before June 30, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 9, 2017
                                                                              Clerk